Title: To Alexander Hamilton from Theodore Meminger, 17 May 1800
From: Meminger, Theodore
To: Hamilton, Alexander


          
            Major Genl. A. Hamilton
            Sir
            Fort Mifflin May 17. 1800—
          
          I have to request you will accept my resignation, of the appointment of Pay Master to the second Regt. Art & Engs—Owing to the dispersed situation of the Regt., some time will be required to settle my Accots. I yesterday lodged in the Pay Master Genls. Office the Muster & Pay Rolls for March & April—it is my wish, not to make  the payment for those months, as it would involve me in accounts that could not be finally settled for several months—
          With respect Your Obdt. Servt.
          
            Theodr. Meminger
            Captn. 2d. Regt. Art & Engs
          
        